DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 25 May 2021.  In view of this communication, claims 1-13 are now pending in the application.
Election/Restriction
Applicant’s election of Species B, corresponding to the embodiment shown in figures 7-9 and encompassing claims 1-2, 5-7, and 11-12, in the reply filed on 31 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 18 August 2022 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto (JP 2005/117731 A), hereinafter referred to as “Sakamoto”.
Regarding claim 1, Sakamoto discloses a two-phase bipolar step motor (fig. 2-3; ¶ 0011), comprising: 
a rotor [35] having a plurality of pairs of rotor poles of alternating magnetic polarity (fig. 2-3; ¶ 0012); and 
a stator [20] having four primary stator poles [21-24] with conductive windings [31-34] around those primary stator poles [21-24] and four dummy inter-poles [25-28] located uniformly between every adjacent pair of primary stator poles [21-24], the dummy inter- poles [25-28] lacking any conductive windings [31-34] (fig. 2-3; ¶ 0011).

    PNG
    media_image1.png
    413
    782
    media_image1.png
    Greyscale

Regarding claim 5, Sakamoto discloses the step motor as in claim 1, as stated above, wherein the rotor [35] is the form of a pair of magnetically permeable rotor sections [8,9] sandwiching a permanent magnet disk [10] with magnetic poles facing radially such that the two rotor sections [8,9] receive opposite magnetic polarities (fig. 1B, 3; ¶ 0011-0012; the side view of fig. 2 is stated as looking the same as the side view of fig. 1, showing the two rotor sections and magnet disk), each rotor section [8,9] having a set of salient rotor teeth [N,S] projecting radially outward, the teeth [N,S] in one rotor section [8,9] being circumferentially offset from the teeth [N,S] in the other rotor section [8,9] by one-half tooth pitch so that the teeth [N,S] define the rotor poles (fig. 1B, 3; ¶ 0011; “displaced by (1/2) the tooth pitch”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Tajima et al. (US 4,672,253 A), hereinafter referred to as “Tajima”.
Regarding claim 6, Sakamoto discloses the step motor as in claim 1, as stated above, wherein the four primary stator poles [21-24] with windings [31-34] terminate in stator shoes (fig. 2), both the primary stator poles [21-24] and the dummy inter-poles [25-28] being radially spaced from the rotor [35] by a narrow air gap that is identical for all primary stator poles [21-24] and dummy inter-poles [25-28] (fig. 2; ¶ 0011; the stator and rotor teeth face each other via “the air gap”, implying a single, uniform gap).
Sakamoto does not disclose that the four dummy inter-poles [25-28] lack stator shoes.
Tajima discloses a step motor comprising a rotor [14] and a stator [11], wherein four primary stator poles [16a-16f] with windings terminate in stator shoes [18a-18l] while four dummy inter-poles [17a-17f] lack stator shoes (fig. 5; col. 8, lines 13-35), both the primary stator poles [16a-16f] and the dummy inter-poles [17a-17f] being radially spaced from the rotor [14] (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the dummy inter-poles of Sakamoto lacking stator shoes as taught by Tajima, in order to suitably arrange the grooves between the salient poles thereby reducing or eliminating cogging torque (fig. 6A-6D; col. 8, lines 36-62 of Tajima).

    PNG
    media_image2.png
    531
    662
    media_image2.png
    Greyscale

Regarding claim 11, Sakamoto discloses a two-phase bipolar hybrid step motor (fig. 2-3; ¶ 0011), comprising: 
a rotor [35] having a plurality of pairs of rotor poles of alternating magnetic polarity (fig. 2-3; ¶ 0012), the rotor poles being in the form of a pair of magnetically permeable rotor sections [8,9] sandwiching a permanent magnet disk [10] with magnetic poles facing radially such that the two rotor sections [8,9] receive opposite magnetic polarities (fig. 1B, 3; ¶ 0011-0012; the side view of fig. 2 is stated as looking the same as the side view of fig. 1, showing the two rotor sections and magnet disk), each rotor section [8,9] having a set of salient rotor teeth [N,S] projecting radially outward, the teeth [N,S] in one rotor section [8,9] being circumferentially offset from the teeth [N,S] in the other rotor section [8,9] by one-half tooth pitch so that the teeth [N,S] define the rotor poles (fig. 1B, 3; ¶ 0011; “displaced by (1/2) the tooth pitch”); and 

    PNG
    media_image1.png
    413
    782
    media_image1.png
    Greyscale

a stator [20] having four energize-able stator poles [21-24] terminating in stator shoes (fig. 2) and with conductive windings [31-34] around those energize-able stator poles [21-24], and four passive inter-poles [25-28] located uniformly between every adjacent pair of primary stator poles [21-24], the passive inter-poles [25-28] lacking any conductive windings [31-34] (fig. 2-3; ¶ 0011).
Sakamoto does not disclose the passive inter-poles [25-28] lacking stator shoes.
Tajima discloses a step motor comprising a rotor [14] and a stator [11], wherein four primary stator poles [16a-16f] with windings terminate in stator shoes [18a-18l] while four dummy inter-poles [17a-17f] lack stator shoes (fig. 5; col. 8, lines 13-35), both the primary stator poles [16a-16f] and the dummy inter-poles [17a-17f] being radially spaced from the rotor [14] (fig. 5).

    PNG
    media_image2.png
    531
    662
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the dummy inter-poles of Sakamoto lacking stator shoes as taught by Tajima, in order to suitably arrange the grooves between the salient poles thereby reducing or eliminating cogging torque (fig. 6A-6D; col. 8, lines 36-62 of Tajima).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Petter et al. (US 2012/0074797 A1), hereinafter referred to as “Petter”.
Regarding claim 7, Sakamoto discloses the step motor as in claim 1, as stated above.  Sakamoto does not disclose that the four dummy inter-poles [25-28] have a circumferential dimension that is a factor in a range from 0.6 to 0.8 of a circumferential dimension of the four primary stator poles [21-24] (fig. 2-3; the inter-poles and primary stator poles are shown having equal circumferential dimensions).
Petter discloses a step motor comprising a plurality of primary stator poles [532] and dummy inter-poles [540C] (fig. 5-6; ¶ 0081), the dummy inter-poles [540C] having a circumferential dimension that is a factor in a range from 0.6 to 0.8 of a circumferential dimension of the primary stator poles [532] (fig. 6C; ¶ 0083; the “skip tooth” can have varying lengths and widths, and occupies between 68% and 90% the space between the coils, which, when the length is equal to the other teeth, corresponds to 68-90% of the width of the other teeth).

    PNG
    media_image3.png
    406
    731
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the dummy inter-poles of Sakamoto having a circumferential dimension equal to 0.6-0.8 that of the primary stator poles as taught by Petter, in order to influence leakage inductance and performance of the adjacent coils (¶ 0081-0082 of Petter).
Allowable Subject Matter
Claim(s) 2 and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, and all claims dependent thereon, the prior art does not disclose, inter alia, the step motor as in claim 1, wherein there are five pairs of rotor poles with a rotor tooth pitch of 72°, the motor characterized by a full step of 18° between successive one-phase ON detent positions and by a half step of 9° between one-phase ON and two-phase ON detent positions.
Regarding claim 12, and all claims dependent thereon, the prior art does not disclose, inter alia, the step motor as in claim 11, wherein there are five pairs of rotor poles with a rotor tooth pitch of 72°, the motor characterized by a full step of 18° between successive one-phase ON detent positions and by a half step of 9° between one-phase ON and two-phase ON detent positions.
While the prior art discloses various arrangements of rotor tooth pitches and step angles, it has not been found to disclose, in combination with the features recited in the independent claims, the specific rotor tooth pitches and step angles recited above.  Thus, the claimed invention is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Badgerow et al. (US 2007/0013237 A1) discloses a step motor comprising a stator with primary stator poles and a rotor with radially extending teeth, wherein the rotor is rotated by a full step angle between successive one-phase ON detent positions and by a half step angle between one-phase ON and two-phase ON detent positions. 
Sakamoto (US 5,289,064) discloses a step motor comprising (fig. 4) a stator with wound primary stator poles radially opposed to a rotor, the rotor formed of two sections axially sandwiching a magnet disk.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834